10/19/2022



 1                                                                                  Case Number: DA 22-0530
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
 2
                          SUPREME COURT CAUSE NO. DA-22-0530
 3
                                           *******
 4                                            )
                                              )
 5                                            ) ORDER DISMISSING APPEAL
     In re the Name Change of:                )
 6                                            )
     PAXTEN MIGUEL PIPITONE                   )
 7                                            )
                   Minor Child,               )
 8                                            )
     EVELYN PAZ,                              )
 9                                            )
                   Petitioner/Appellee        )
10                                            )
     And                                      )
11                                            )
     FRANK PIPITONE,                          )
12                                            )
                   Respondent/Appellant.      )
13
14      Upon Motion of Appellant, and good cause appearing there, IT IS HEREBY ORDERED
15   THAT the Appeal is hereby DISMISSED.
16
            DATED this _______ day of ______________ 2022.
17
18
19
                                             Clerk of Supreme Court
20
21
22
23
24
25
26
27
28


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             October 19 2022